Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuter (US 8,591,966-of record) in view of “Chamomile (Matricaria Recutita-of record)”, CN 101095706 (of record), Bandman et al. (US 5,955,305) and Kennedy (US 6,548,540) and as evidenced by “Nutrition Facts and Analysis for Tea, herb, chamomile, brewed” (of record) and “EPA, Inert ingredients overview and guidance”.

Kreuter teaches an extract of chamomile flowers used for the treatment of lung cancer, see whole patent, especially columns 1-3, 5, and the claims. 

“Chamomile (Matricaria Recutita)” teaches that Chamomile and Matricaria Recutita are one and the same and “Nutrition Facts and Analysis for Tea, herb, chamomile, brewed” teaches that chamomile inherently has vitamin A in it. Thus, the amounts of vitamin A (retinyl acetate is the natural form of vitamin A) and chamomile make no sense since vitamin A is in chamomile thus the amounts are meaningless, vague and indefinite. Therefore the amounts carry no patentable weight. 

Also note that the chamomile can be viewed as conventional cancer therapy and clearly the chamomile was administered at the same time as itself, thus meeting claim 12.  The juices can be viewed as penetration enhancers.

CN teaches that an ethanol or a water extract of a plant was known at the time the invention was made to be used to treat lung cancer, see abstract.



Kennedy teaches that DMSO is used in formulations used to treat lung cancer, see col. 25.

In the event it is seen that the chamomile is not the same chamomile as claimed (which is not being admitted), then it would have been obvious to use the German chamomile (Marticaria recutita) since the term Chamomile actually refers to a range of different daisy-like plants, which are a member of the Asteraceae family. There are many different species of chamomile, the two most commonly being German chamomile (Marticaria recutita) and Roman chamomile (Chamaemelum nobile). They have been used since Ancient times for their calming and anti-inflammatory properties, and each offer their own additional health benefits. Thus clearly one of ordinary skill in the art could have used German chamomile (Marticaria recutita) since it was well known for its anti-inflammatory properties. 


In the event it is seen that the amounts of chamomile and retinyl acetate actually are limiting and having meaning (which is not being admitted) then it would have been obvious to use such amounts since the amounts are used in a 1:1 ratio (50 mg of chamomile to 50 mg of retinyl acetate), in other words as much chamomile as retinyl acetate is claimed. It would be obvious to use an equal amount of each since each is a results effective variable and to use equal portions of each would have been obvious to 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  

Thus, since the individual components are all known individually to be used in the art for the same purpose (namely treating lung cancer) then it would have been obvious to put all of the components (the claimed ethanolic extract of tubular flowers, DMSO and the retinyl acetate (natural form of vitamin A) together as stated above since they were all known in the art to be used for the same purpose.

Note oral administration in each reference. 

The applicant’s have amended “consisting essentially of” to “consisting of” which is noted but applicant’s have also inserted “together with an inert pharmaceutically acceptable carrier” which can still read on water. Thus, the claims are not in fact limited as applicant argues they are.

“EPA, Inert ingredients overview and guidance” teaches that inert ingredients include emulsifiers, solvents, carriers, aerosol propellants, fragrances and dyes which read on anything. 

Thus, the claims are not limited by the “consisting of”.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655